         Case
          Case1:19-cv-06950-VM
               1:19-cv-06950-VM ,Document
                                 Document35
                                          33 Filed
                                              Filed09/25/19
                                                    09/24/19 Page
                                                              Page11ofof22


Jason M. Drangel (JD 7204)                                                : { , :-, l.) \J y
jdrangel@ipcounselors.com                                             ih ' l :MENT
Ashly E. Sands (AS 7715)
asands@ipcounselGrs.com
                                                                      EL.li.CTRONICALLY ,FILED
Brieanne Scully (BS 3711)                                            .JlOr#:                   q/ 7f_   '
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
                                                                      lh!f'     ~(;,____Lif!T,;
dfutterman@ipcounseiors.com
EPSTEIN DRANGEL LLP
60 East 42 nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-53'90
Facsimile: (212) 292-5391
Attorneys for Plaintiffs
Spin Master Ltd. afzd Spin Master, Int:.

                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT 'OF NEW YORK

                                                    I
                                                    I

 SPIN MASTER LTD. and SPIN MASTER, I1
 INC.,                             II
 Plaintiffs                         I
                                    I



 v.
                                                                 CIVIL ACTION No.
 18699055609@163.com, et al.,                                     1·9-cv-6950 (VM)
 Defendants




                           NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 4I(a)(l)(A)(i) of the Federal Rules of Civil Procedure, Plaintiffs Spin
Master Ltd. and Spin Master, Inc. ("Spin Master" or ''Plaintiffs"), by their undersigned attorneys,
hereby give notice of dismissal of all chiims against Defend~nts Love-Home99, Starsun, ~nd
Thunder in the. abo.ve"captioned action, with prejudice., and with e<Jch party to bear its own
attorneys• fees, costs at1d expenses.




                                                1
       Case
        Case1:19-cv-06950-VM
             1:19-cv-06950-VM Document
                               Document35
                                        33 Filed
                                            Filed09/25/19
                                                  09/24/19 Page
                                                            Page22ofof22




Dated: September 24, 2019                         Respeclfully submitted,




                                            BY:
                                                    Brieanne Seu          3711)
                                                    bscully@ipcounselors.com
                                                    EPSTEIN DRANGEL LLP
                                                    60 East 42 nd Street, Suite 2520
                                                    New York, NY 10165
                                                    Tekphone: (212) 292-5390
                                                    Facsimile: (212) 292-5391
                                                    Attorneys/or Plaintiffs
                                                    Spin Master Ltd tmc/ Spin Master,
                                                    Inc.


It is so ORDERED.

Signed at New York, NY on ~ 2 0 1 9 .



                               ~     Uniteo States District Judge
                                                                              -




                                       2
